DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 02/17/2022 have been entered and fully considered.  Claims 1-4, 6-14, 16-19, and 21 are pending.  Claims 5, 15, 20, and 22-23 are cancelled.  Claims 1, 6-7, 11, 13, and 16-17 are amended.  Claims 1-4, 6-14, 16-19, and 21 are examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-13, and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2009-0126356 A (“Park ‘356” – machine translation dated 02/23/2021 cited herein).
Regarding claims 1, 3, 11, and 13, Park ‘356 discloses a lithium secondary battery (Title; Abstract; pg. 2, ¶2) comprising an anode, a cathode, and a separator placed between the anode and the cathode (pg. 6, ¶4).  (It is noted that while the discussion in Park ‘356 focuses on the self-assembled monolayer in the cathode, Park ‘356 discloses the anode may comprise the self-assembled monolayer.  See pg. 4, ¶5.)  The anode comprises a current collector 4 (pg. 4, ¶5), an anode slurry comprising a carbon active material (pg. 6, ¶3) and a conductive material such as carbon (pg. 5, ¶4) (material of the anode is dispersed in a solvent; pg. 5, ¶5) (“the first set of bonding materials”) placed on the current collector, and a self-assembled monolayer comprising metal particles 2 and reactor 3, the self-assembled monolayer having a first functional group (pg. 4, ¶¶3-4, 6).  As illustrated in Fig. 1 and described in pg. 4, ¶¶3-4, 6, and 8-10, the self-assembled monolayer having first functional group is configured to bond to the active material layer and orients the carbon particles to a direction perpendicular to the current collector and the separator (Fig. 1).  As shown in the annotated Fig. 1, below, Park ‘356 discloses one or more carbon particles within the anode slurry are oriented in a direction perpendicular to the current collector 4 of the anode and the separator (the separator is disposed between the anode and cathode and is therefore oriented in the same direction as the current collector).

    PNG
    media_image1.png
    171
    490
    media_image1.png
    Greyscale

Regarding claims 2 and 12, Park ‘356 discloses the battery of claim 1 and the method of claim 11.  Park ‘356 further discloses the entire surface of the current collector may be coated with the self-assembled monolayer (pg. 4, ¶12).
Regarding claims 6-7 and 16-17, Park ‘356 discloses the battery of claim 5 and the method of claim 15.  It is deemed that the lithium ions flowing from the cathode to the anode and the vertical conduction pathway as recited are inherent characteristics and/or properties of the specifically disclosed battery.  In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  Id.
In this case, the battery of Kwon contains the same self-assembled monolayer and orientation in the perpendicular direction as claimed.
Regarding claims 8 and 18, Park ‘356 discloses the battery of claim 3 and the method of claim 13.  Park ‘356 further discloses the reactor 3 of the self-assembled monolayer comprises a thiol, which necessarily contains sulfur (pg. 4, ¶3).
Regarding claims 9, 19, and 21, Park ‘356 discloses the battery of claim 3 and the method of claim 13.  Park ‘356 further discloses the metal particles 2 of the self-assembled monolayer comprise gold (pg. 4, ¶4).
Regarding claim 10, Park ‘356 discloses the battery of claim 1.  Park ‘356 further discloses the current collector comprises copper (pg. 4, ¶5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2009-0126356 A (“Park ‘356” – machine translation cited herein) in view of US 6,673,424 B1 (“Lindsay”).
Regarding claims 4 and 14, Park ‘356 discloses the battery of claim 3 and the method of claim 13.  Park ‘356 further discloses the reactor 3 of the self-assembled monolayer comprises a thiol (pg. 4, ¶3) and discloses that the self-assembled monolayer comprises organic material having a length (pg. 4, ¶¶10, 12).  Park ‘356 is silent regarding the thiol being an alkanethiol.
Lindsay discloses a molecular electronic device comprising a well-ordered self-assembled monolayer 30 (Abstract; Figs. 1-4).  The self-assembled monolayer 30 is connected to a conducting substrate 20 and comprises individual conducting device molecules 40, which are bonded at one end to a flat gold surface 20 and isolated from one another by molecules in a monolayer film 10 of molecular insulators.  A conducting nanoparticle 50 is bound to the other end of the conducting species and individually contacted by a second conducting electrode 60 (col. 3, line 64 – col. 4, line 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used an alkanethiol as the thiol of Park ‘356 because, as shown by Lindsay, alkanethiols are known to couple conductive substrates to conducting nanoparticles.  Furthermore, as evidenced by Lindsay one would obtain predictable results by using alkanethiols.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143(B).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over KR 2009-0126356 A (“Park ‘356” – machine translation cited herein) in view of US 2008/0003363 A1 (“Park ‘363”).
Regarding claim 23, Park ‘356 discloses the battery cell of claim 22.  Park ‘356 discloses the reactor 3 of the self-assembled monolayer comprises a thiol (pg. 4, ¶3) but does not expressly disclose the current collector comprises a plurality of materials from a second functional group, wherein the second functional group is different than the first functional group.
Park ‘363 discloses a metal nanoparticle having a self-assembled monolayer (SAM) composed of a compound containing a thiol (—SH), isocyanide (—CN), amino (—NH2), carboxylate (—COO) or phosphate group, as a linker, formed on the surface thereof (Abstract).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined both thiol and another linker (for example, an isocyanide, amino, carboxylate, or phosphate group) because these compounds are shown in view of Park ’363 to be equivalent functional groups used to form self assembled monolayers on metals.

Response to Arguments
Applicant’s arguments, see pp. 6-7, filed 02/17/2022, with respect to the 112(a) and 112(b) rejections have been fully considered and are persuasive.  The rejection of claims 1-4, 6-14, 16-19, and 21-22 under 35 USC 112(a) and 112(b) has been withdrawn. 
Applicant's arguments, see pp. 7-9, filed 02/17/2022, with respect to the 102 rejection over Park ‘356 have been fully considered but they are not persuasive.
Applicant argues “Park '356 fails to disclose or teach at least the feature emphasized above.  Specifically, the aforementioned paragraphs of Park '356 only disclose a self-assembled monolayer, but fail to disclose or teach one or more carbon particles oriented into a direction perpendicular to the current collector and the claimed separator.”  The Office respectfully disagrees.  Claim 1 recites “one or more carbon particles oriented to a direction perpendicular to the current collector of the anode and a separator between the anode and the cathode” and claim 11 recites “adding to the anode slurry, materials from a first functional group to bond to the set of bonding materials to orient the one or more carbon particles within the anode slurry into a direction perpendicular to the current collector of an anode and a separator between the anode and the cathode.”  Park ‘356 shows schematically in Fig. 1 a current collector 4, rectors 3, metal particles 4, and active material 1.  The current collector comprises copper (pg. 4, ¶5), the reactor 3 comprises a thiol (pg. 4, ¶3), the metal particles 2 comprise gold (pg. 4, ¶4), and the active material comprises a carbon active material (pg. 6, ¶3).  These are the same materials as described in the instant application.  Therefore, as shown in Fig. 1, at least one carbon particle is oriented to a direction perpendicular to the current collector of the anode and the separator.  Park ‘356 meets the limitations of claims 1 and 11.  The rejection is maintained.  
If applicant wishes to more particularly recite the vertically aligned carbon particle structure (see e.g. Fig. 4 and [0033]-[0036] of the specification as filed), they are invited to do so.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727